DETAILED ACTION
Applicant’s amendment of January 25, 2022 overcomes the following:
Rejection of claims 1-26 based on 35 U.S.C. 112(b), pre-AIA  35 U.S.C. 112, second paragraph
Applicant has amended independent claims 1 and 20. 

Allowable Subject Matter
Claims 1-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendment of independent claims 1 and 21 overcomes rejection of claims 1-26 previously indicated in the Non-Final Office action (OA) of 10/21/2021, Pgs. 2-3, as indicated above. Additionally, after having performed an updated search of prior art including all feature limitations of amended independent claims 1 and 21, respectively, the examiner was not able to find prior art that teaches all feature limitations indicated below, as now claimed by the Applicant’s invention. Therefore, the instant application is now in condition for allowance. In particular, independent claim 1 requires the following limitations which the prior art of record neither anticipates nor renders obvious: 
“… analyzing a field of crops using a drone… comprising the steps of: 
a) remotely controlling the drone to fly the drone adjacent the field of crops; 
b) remotely controlling the drone to land the drone adjacent the crops; 
c) remotely controlling the drone to drive the drone on the ground along the crops; and 
d) capturing ground-based images of the crops at an upward view angle using a multispectral camera on-board the drone”. 
Independent claim 21 requires the following limitations which the prior art of record neither anticipates nor renders obvious: 
“… analyzing a field of crops using a drone… comprising the steps of: 
a) remotely flying the drone to fly the drone adjacent the field of crops; 
b) capturing flight images of the field of crops, while flying, using a multispectral camera; 
c) remotely landing the drone adjacent the crops; 
d) remotely driving the drone on the ground along the crops; 
e) rotating the multispectral camera to an upward view angle; and
 f) capturing ground-based images of the crops at an upward view angle using the multispectral camera on-board the drone.”
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO M RIVERA-MARTINEZ whose telephone number is (571)272-4979.  The examiner can normally be reached on 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GUILLERMO M RIVERA-MARTINEZ/           Primary Examiner, Art Unit 2668